SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF Date of Report: March 12, 2002 State Street Corporation (Exact Name of Registrant as Specified in its Charter) Massachusetts 0-5108 04-2456637 (State of Incorporation) (Commission File Number) (IRS Employer Identification Number) 225 Franklin Street, Boston, Massachusetts 02110 (Address of principal executive offices) (Zip code) Registrant's telephone number, including area code: (617) 786-3000 Item 5. Other Events. On March 12, 2002, Registrant issued a statement on the resignation of executive vice president and chief financial officer, Ronald L. OKelley. The press release issued by Registrant in connection with the announcement is filed herewith as Exhibit 99.1 and is incorporated herein by reference. Item 7. Financial Statements and Exhibits. (c) Exhibits. 99.1 Form of press release dated March 12, 2002 Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. STATE STREET CORPORATION By: /s/Frederick P. Baughman Name: Frederick P. Baughman Title: Senior Vice President, Controller and Chief Accounting Officer Date: March 12, 2002 EXHIBIT INDEX Exhibit 99.1 Form of press release dated March 12, 2002
